Exhibit 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES ANNUAL EARNINGS OF $50.3 MILLION; DECLARES CASH DIVIDEND; AUTHORIZES BUYBACK OF AN ADDITIONAL 1,000,000 SHARES NORWICH, NY (January 28, 2008) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today that net income for the year ended December 31, 2007 was $50.3 million, down $5.6 million, or 10.0%, from net income of $55.9 million reported in 2006.Net income per diluted share for the year ended December 31, 2007 was $1.51 per share, compared with $1.64 per share for 2006.Return on average assets and return on average equity were 0.98% and 12.60%, respectively, for the year ended December 31, 2007, compared with 1.14% and 14.47%, respectively, for 2006. The decrease in net income for the year ended December 31, 2007 was primarily the result of a $20.7 million increase in the provision for loan and lease losses from the prior year, due to increases in nonperforming loans and charge-offs.The increase in the provision for loan and lease losses was partially offset by an $11.1 million, or 22.8%, increase in noninterest income for the year ended December 31, 2007 as compared to December 31, 2006.In addition, net interest income for the year ended December 31, 2007 was $165.0 million, up $1.2 million or 0.7% from net interest income of $163.8 million reported for the same period in 2006. Net income for the three months ended December 31, 2007 was $9.0 million, down $4.7 million, or 34.2%, from net income of $13.6 million reported for the same period in 2006.Net income per diluted share for the three months ended December 31, 2007 was $0.28 per share, compared with $0.40 per share for the same period in 2006.Return on average assets and return on average equity were 0.69% and 9.06%, respectively, for the three months ended December 31, 2007, compared with 1.07% and 13.31%, respectively, for the same period in 2006. The decrease in net income for the three months ended December 31, 2007 was primarily the result of a $10.0 million increase in the provision for loan and lease losses compared to the same period in 2006.The increase in the provision for loan and lease losses was partially offset by a $4.2 million, or 33.7%, increase in noninterest income for the three months ended December 31, 2007 as compared to the three months ended December 31, 2006. The comparability of financial information is affected by the acquisition of CNB Bancorp, Inc. (“CNB”). Operating results include the operations of CNB from the date of acquisition, which was February 10, 2006. NBT President and CEO Martin A. Dietrich said, “The financial services industry as a whole was faced with challenging market conditions and credit-quality issues in 2007. While the dollar amount of NBT's nonperforming loans in the fourth quarter was similar to that of the third quarter, the potential number of problem loans in our portfolio decreased 9% from the third quarter and is now consistent with levels from the first half of 2007. We remain confident that our conservative credit approach and disciplined underwriting practices are effective. With the exception of the increase in the provision for loan and lease losses already discussed, I am pleased with the results achieved in other core areas of our business. These results include a 16% increase in noninterest income, cost controls in the form of a reduction in noninterest expenses, stable net interest income due to an increase in earning assets and the expansion of our footprint through four new branches in key growth markets. While 2008 will be another challenging year for our industry, we will continue to position ourselves for future success and strive to deliver value to our shareholders and customers.” Page 1 of 10 Loan and Lease Quality and Provision for Loan and Lease Losses Nonperforming loans at December 31, 2007 were $30.6 million or 0.88% of total loans and leases compared with $30.7 million or 0.90% at September 30, 2007, and $15.3 million or 0.45% of total loans and leases at December 31, 2006.The increase in 2007 was primarily due to the addition of one owner-occupied commercial real estate relationship and several dairy credits during the second quarter.The Company recorded a provision for loan and lease losses of $13.4 million during the fourth quarter of 2007 compared with $3.5 million for the fourth quarter of 2006.As previously disclosed, within the $13.4 million of provision for loan and lease losses during the fourth quarter was approximately $8.6 million related to one large commercial loan.During the quarter, $6.0 million of the loan was charged off.As also previously disclosed, this loan was current as of September 30, 2007, but subsequently became past due 30 days for the first time, and was being closely monitored. Net charge-offs totaled $14.1 million and $3.5 million during the fourth quarters of 2007 and 2006, and $26.5 million and $8.7 million for the years ended December 31, 2007 and 2006, respectively.Net charge-offs to average loans and leases for the year ended December 31, 2007, were 0.77%, compared with 0.26% for the year ended December 31, 2006.The Company’s allowance for loan and lease losses was 1.57% of loans and leases at December 31, 2007, compared with 1.48% at December 31, 2006. For the three months and twelve months ended December 31, 2007, the provision for loan and lease losses totaled $13.4 million and $30.1 million, respectively, compared with $3.5 million and $9.4 million for the same periods in 2006.The increase in the provision is primarily due to the increase in nonperforming loans and charge-offs as previously mentioned. Net Interest Income Net interest income was up 0.7% to $165.0 million for the year ended December 31, 2007, compared with $163.8 million for the same period a year ago. Despite a decrease in the Company’s fully taxable equivalent (FTE) net interest margin, from 3.70% for 2006, to 3.61% for 2007, the Company experienced a slight increase in net interest income that was attributable to 3.7% growth in average earning assets.The Company’s net interest margin was 3.61% for the quarter ended December 31, 2007, down from 3.63% for the same period in 2006.Despite this decrease, net interest income for the quarter ended December 31, 2007, increased 1.0%, to $41.9 million, from $41.4 million in the same period for 2006, which was attributable to a 1.7% growth in average earning assets. Noninterest Income Noninterest income for the year ended December 31, 2007 was $59.7 million, up $11.1 million or 22.8% from $48.6 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $6.3 million as the company focused on enhancing fee income through various initiatives.In addition, trust administration income increased $0.9 million for the year ended December 31, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Retirement plan administration fees for the year ended December 31, 2007, increased $0.8 million, compared with the same period in 2006, as a result of our growing client base.Net securities gains for the year ended December 31, 2007, were $2.1 million compared with net securities losses of $0.9 million for the same period in 2006.Excluding the effect of these securities transactions, noninterest income increased $8.1 million, or 16.3%, for the year ended December 31, 2007, compared with the same period in 2006. Page 2 of 10 Noninterest income for the three months ended December 31, 2007 was $16.5 million, up $4.2 million or 33.7% from $12.3 million for the same period in 2006.The increase in noninterest income was due primarily to an increase in fees from service charges on deposit accounts and ATM and debit cards, which collectively increased $3.0 million as the company focused on enhancing fee income through various initiatives.In addition, trust administration income increased $0.2 million for the three months ended December 31, 2007, compared with the same period in 2006.This increase stems from market appreciation of existing accounts and an increase in customer accounts resulting from successful business development.Net securities gains for the three months ended December 31, 2007, were $0.6 million compared with nominal net securities gains for the same period in 2006.Excluding the effect of these securities transactions, noninterest income increased $3.6 million, or 29.1%, for the three months ended December 31, 2007, compared with the same period in 2006. Noninterest Expense and Income Tax Expense Noninterest expense for the year ended December 31, 2007 was $122.5 million, down slightly from $123.0 million for the same period in 2006. Office expenses, such as supplies and postage, occupancy, equipment and data processing and communications charges remained consistent at approximately $35.6 million for the years ended December 31, 2007 and December 31, 2006.Salaries and employee benefits decreased $3.4 million, or 5.3%, for the year ended December 31, 2007 compared with the same period in 2006.This decrease was due primarily to a reduction in the amount of incentive compensation paid, number of employees, and pension expenses incurred in 2007.Professional fees and outside services increased $1.4 million for the year ended December 31, 2007, compared with the same period in 2006, due primarily to fees and costs related to the aforementioned noninterest income initiatives.Other operating expense for the year ended December 31, 2007 increased $1.3 million compared with the same period in 2006, primarily due to flood-related insurance recoveries in 2006.Income tax expense for the year ended December 31, 2007 was $21.8 million, down from $24.2 million for the same period in 2006.The effective rate both years ended December 31, 2007 and December 31, 2006 was 30.2%. Noninterest expense for the three months ended December 31, 2007 was $32.4 million, up from $30.9 million for the same period in 2006.Office expenses, such as supplies and postage, occupancy, equipment and data processing and communications charges increased slightly from $8.7 million for the three months ended December 31, 2006 to $8.8 million for the three months ended December 31, 2007. Salaries and employee benefits for the three months ended December 31, 2007 decreased $0.5 million from the same period in 2006, mainly due to a reduction in the number of employees as well as a reduction in the state unemployment tax rate.Professional fees and services increased $0.8 million for the three months ended December 31, 2007, compared with the same period in 2006, due primarily to fees and costs related to the aforementioned noninterest income initiatives.Other operating expense for the three months ended December 31, 2007 increased $1.1 million compared with the same period in 2006, primarily due to flood-related insurance recoveries in 2006.Income tax expense for the three months ended December 31, 2007 was $3.5 million, down from $5.7 million for the three months ended December 31, 2006.The effective rate for the three months ended December 31, 2007 was 28.1%, down from 29.6% for the same period in 2006.The decrease in the effective tax rate for the three months ended December 31, 2007 versus the same period in 2006 resulted primarily from a change in the amount of interest income from tax-exempt sources relative to taxable income. Page 3 of 10 Balance Sheet Total assets were $5.2 billion at December 31, 2007, up $114.2 million from $5.1 billion at December 31, 2006.Loans and leases increased $43.2 million or 1.3% from $3.4 billion at December 31, 2006, to $3.5 billion at December 31, 2007, due in large part to an increase in consumer loans of approximately $107.7 million.The increase in consumer loans for the year ended December 31, 2007 compared with the year ended December 31, 2006 was partially offset by decreases in commercial loans and real estate loans totaling approximately $64.9 million.Total deposits were $3.9 billion at December 31, 2007, up 2.0% from the same period at December 31, 2006, due in large part to a $78.5 million, or 12.7%, increase in money market accounts and a $20.3 million, or 3.1%, increase in demand deposits over 2006.These increases were partially offset by a decrease in savings accounts of approximately $38.1 million, or 7.7%, for the year ended December 31, 2007 compared with the year ended December 31, 2006.Stockholders’ equity was $397.3 million, representing total equity to total assets ratio of 7.64% at December 31, 2007, compared with $403.8 million or a total equity to total asset ratio of 7.94% at December 31, 2006. Stock Repurchase Program Today, the NBT Board of Directors authorized a new repurchase program for NBT to repurchase up to an additional 1,000,000 shares (approximately 3%) of its outstanding common stock, as market conditions warrant in open market and privately negotiated transactions.There are 475,880 shares remaining under previous authorizations, so combined with this new authorization, the total shares available for repurchase is now 1,475,880.Under previously disclosed stock repurchase plans, the Company purchased 2,261,267 shares of its common stock during the twelve-month period ended December 31, 2007, for a total of $49.0 million at an average price of $21.65 per share.There were no stock repurchases during the three months ended December 31, 2007. Dividend Declared The NBT Board of Directors declared a first-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on March 15, 2008, to shareholders of record as of March 1, 2008. Corporate Overview NBT is a financial holding company headquartered in Norwich, NY, with total assets of $5.2 billionatDecember 31, 2007. The Company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.NBT Bank, N.A. has 121 locations, including 82 NBTBank offices in upstate New Yorkand 39 Pennstar Bankoffices in northeasternPennsylvania. EPIC Advisors, Inc., based in
